Citation Nr: 1121492	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter




ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1974 to March 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran was a tank driver in a training accident in Germany between September 1974 and August 1975.  The Veteran was not in combat or in fear of hostile military or terrorist attack.  

2.  The Veteran did not sustain injuries in the accident.  One soldier sustained a non-life threatening injury. 

3.   The Veteran's PTSD, generalized anxiety, and major depressive disorders first manifested after service and are not related to any aspect of service including a tank accident in 1974 or 1975.  

4.  The Veteran's low back disorder was diagnosed as acute low back strain.  X-rays showed no fractured vertebrae or degenerative disease. 

5.  The episode of acute low back strain manifested greater than one year after service and was not related to any injury or other aspect of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder including PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125 (2010).   

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in March 2004 and April 2004, the RO provided notices that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  The RO provided additional notices in March 2006 and August 2008 that addressed these criteria.  However, the Board concludes that timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  Specifically, in a November 2007 written statement, the Veteran noted that he had received VA mental health treatment since the early to mid 1980s.  In a December 2007 statement, the Veteran noted that the treatment started in 1976 and that he moved to and from another state during that time.  VA obtained treatment records starting in 1985 but no earlier records were located at VA medical care systems in either state of residence.  The Veteran also reported that he had applied for Social Security Administration disability benefits.  In response to a request by the RO, SSA reported in June 2008 that the file had been destroyed.  The RO informed the Veteran in rating decision in October 2008.  VA has also obtained several mental health examinations but did not obtain an examination of the spine for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army tank crewmember in an armored cavalry unit in Germany from September 1974 to March 1976.  He contends that his psychiatric and lumbar spine disorders are related to a tank accident in service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

Acquired Psychiatric Disorder including PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

As there is no credible evidence that the Veteran was in combat or in apprehension of hostile military or terrorist attack, other criteria do not apply in this case.  See 38 C.F.R. § 3.304 (f). 

In a written statement in January 2004, the Veteran reported that he was involved in a tank accident sometime in June through August during the second half of his tour of duty in Germany.  As the Veteran's overseas service was shown in service personnel records as September 1974 to March 1976, the accident would have occurred in 1975.   The Veteran reported that he was the tank driver when a mechanical failure caused the tank to veer into a creek, imbedding the main gun and front end of the tank in an embankment.  The Veteran reported that he narrowly avoided a head injury from a hatch and climbed out while water was entering the tank.  The Veteran reported that another crewmember was thrown from the tank, sustained a broken hip, and was transported to base by helicopter.   In an August 2004 statement, the Veteran reported that he was treated several days later for a nose bleed caused by the accident.  

In August 2006 statement, another soldier reported that he was a member of the Veteran's tank crew and that the accident occurred in mid-October 1974.  The soldier reported that the Veteran was unable to exit by the driver's hatch but was rescued through another hatch while water was entering the tank.  The soldier reported that the Veteran was treated for shock.  He did not report injuries by any other soldiers.  In response to a research request by the RO, in July 2007, the Joint Services Record Research Center reported a review in coordination with the U.S. Army Combat Readiness Center of over forty Army Combat Vehicle Accident reports filed in October 1974.  None were submitted by the Veteran's unit.  
In an October 2007 statement, the Veteran acknowledged that the accident occurred in October 1974, that his platoon commander failed to submit an accident report, and that he could not recall how he was transported back to the base or whether he received any medical treatment.  

Service treatment records contain periodic entries for minor medical care throughout the Veteran's tour of duty in Germany but are silent for any injuries or involvement in a tank or other vehicle accident.   The Veteran was treated for acne in September 1974 and November 1974; there were no entries in October 1974.  In August 1975, the Veteran was treated on one occasion for recurrent nose bleed for the previous week.  The clinician noted no apparent cause.  In October 1975, the Veteran sought treatment for pain in one knee for the previous day with no report of a tank accident.  In a January 1976 discharge medical history questionnaire, the Veteran reported experiencing depression and nervous trouble.  The examining physician evaluated the report as minor reactional anxiety and depression and noted no psychiatric abnormalities.  

The claims file contains records of inpatient care for substance abuse at a private medical center in August 1980 and September 1990.  The clinical records are silent for any events in service.  From 1985 to 1994, the Veteran received VA inpatient and outpatient treatment and vocational rehabilitation for alcohol and drug abuse.  In many detailed clinical encounters, counselors and clinicians noted symptoms of anxiety and depression in addition to substance dependence associated with financial and family distress.  There was no report by the Veteran or notation by a clinician of any events in service.  

In November 2002, the Veteran sought VA treatment for psychological stress resulting from physical incapacitation from heart disease that precluded gainful employment.  A VA social worker noted that the Veteran had recently returned to the area served by his clinic after a debilitating heart attack one year earlier.  The Veteran reported previous substance abuse treatment, current family illness, and financial distress causing daily anxiety and depression.  The Veteran also reported symptoms of nightmares, irritability, lack of anger control, startle response, disturbed sleep, and difficulty with trust and respect for authority.  The Veteran reported stressors from childhood, one military experience, and possible post-service stressors not discussed during the interview.  The Veteran reported his involvement in a tank accident in which another soldier was injured and evacuated by helicopter.  The Veteran reported that he sustained only a minor head injury but was angered when he was blamed for causing the accident.  The social worker noted that the Veteran did not describe the event as life threatening.  The social worker noted that although the Veteran displayed some symptoms of PTSD, the described military stressor did not have the elements to cause the current condition.  Any PTSD would be related to childhood or post military psychological trauma.  The current distress was associated with a loss of income due to physical limitations with characteristics of an antisocial and paranoid personality disorder.  

After several sessions with the social worker, the Veteran was examined by a VA psychiatrist in January 2003.  The psychiatrist noted many of the same symptoms as noted by the social worker except that there were no reports by the Veteran or notations by the examiner regarding any events in service.  The psychiatrist diagnosed provisional generalized anxiety disorder, history of depressive disorder, and substance abuse related to medical, social, and financial stressors.  The Veteran continued to see a VA mental health counselor who noted in June 2003 that the Veteran was working to obtain evidence of the occurrence of the tank accident because the Veteran felt that his anxiety was related to that incident.  The social worker did not comment on this theory.  

In July 2003, another VA psychiatrist noted that the Veteran was sent to him for a consultation regarding PTSD related to the accident in service.  The psychiatrist noted that the Veteran was vague about his current symptoms but was more focused on his medical problems and the availability of records to verify the accident.  The psychiatrist noted the Veteran's reports of an inability to maintain sleep but that he did not experience nightmares, flashbacks, or startled reflex.  The psychiatrist noted that the Veteran reported some intrusive recollection but with little level of trauma.  The Veteran reported that he did not really get hurt and was not in danger of dying.  Rather, the Veteran took photographs of the accident and was now concerned that he could not find the photographs.  The psychiatrist concluded that the Veteran did not have PTSD.  The psychiatrist diagnosed generalized anxiety disorder and substance abuse in remission and associated the disorder with concern for physical health and unemployment.  The Veteran continued to receive periodic VA counseling and psychiatric medication monitoring through September 2006 with no diagnosis of PTSD and no further mention of events in service other than the Veteran's frustration over the RO's initial denial of service connection for PTSD.  

In a June 2004 letter, the Veteran's private family practice physician noted that the Veteran had been diagnosed with PTSD, major depression, and generalized anxiety disorder that were chronic and precluded independent living.  The physician did not indicate that he provided any clinical psychiatric care or made the diagnoses, and he did not comment on the etiology of the disorders.   In a January 2006 statement, the Veteran's spouse noted that she observed symptoms of nightmares and irritability for as long as she knew the Veteran and had seen pictures of the tank accident scene.  She also noted her review of medical records that showed that the Veteran experienced nose bleeds after the accident.  

In March 2007, a VA psychiatrist noted the Veteran's report of the tank accident in which he hit his head, had water up to his chin, and experienced amnesia for three or four weeks.  The psychiatrist also noted the Veteran's reports of family issues and the status of physical health.  The physiatrist diagnosed PTSD, depression, and anxiety but did not provide a clinical analysis or specific etiology for any disorder. 

In December 2007, another VA psychiatrist noted that she had seen the Veteran briefly for medication management in October 2007.  At that time, the Veteran reported that while he was patrolling a border in Germany in service, his tank was struck by enemy fire and veered into a ditch.  The Veteran reported that he witnessed several casualties of fellow soldiers on the ground and had to be rescued by others as his tank filled with water.  The Veteran reported experiencing nightmares of the incident of being trapped in the tank with enemy soldiers in pursuit.  The psychiatrist summarized the Veteran's history of VA treatment for psychiatric symptoms and substance abuse as well as physical health and domestic problems.  The psychiatrist diagnosed PTSD, generalized anxiety disorder, and depressive disorder associated with financial, occupational, and family support problems.  

In October 2008, a VA psychologist noted a review of the claims file and a detailed summary of the Veteran's childhood, military, and post military experiences and medical treatment.  The psychologist noted the differences in the accounts of the tank accident as reported to various examiners over the history of treatment including the most recent descriptions of being under fire and pursued by enemy soldiers during "an alert."   The Veteran reported nightmares related to the incident.  He also reported experiencing panic attacks, depression, tearfulness, agitation, and anger.  On examination, the psychologist noted hygiene deficits but no deficiencies in orientation.  The Veteran's speech was verbose, prolific, and dramatic with periods of tears or sobs.  His thinking was reasonably quick and generally clear but answers were long, labored, and tangential.  The psychologist noted that the description of the military climate in Germany at the time of his service was unrealistic and that the details of the accident were decidedly not credible.  The only symptoms of PTSD related to service were the nightmares of the accident.  The psychologist provided a lengthy analysis of the Veteran's childhood, post-service social experiences, and deteriorating physical health.  The psychologist diagnosed anxiety and expression secondary to extreme situational stress.  He further noted, 

While it is possible that some aspects of his military service contributed to his emotional distress at that time, his military career looks like an island of relative stability in his life.  The chaos before and after the Army were the more likely contributors to his anxiety and depression.  Certainly his current extreme distress must be attributed to his deteriorating physical health, his marriage/family disruption and his dire financial straits.  He never reported any military stressors until quite recently and these pale to insignificance in the face of the real life problems he faces, they are less likely than not the cause of his current emotional problems.   

In a March 2011 Board hearing, the Veteran stated that the tank accident occurred in February 1975 although he referred frequently to the statement provided by his fellow soldier who reported the accident in October 1974.  The Veteran stated that his unit was on alert because enemy forces were going to invade.  The Veteran stated that a mechanical failure caused the tank to slide into a creek that was about 18 inches to two feet deep, eight feet wide, and about eight feet below the ground level.  When the hatch latch failed, the hatch hit his helmet.  Another soldier was thrown from the tank, stood up, but then collapsed.  The Veteran stated that the soldier who provided the statement pulled him from the tank.  He was able to walk around the tank taking pictures from all sides which he later put in an album for his family.  He stated that he also tried to find the broken parts that caused the mechanical failure.  He could not remember how he returned to his base.  He stated that about a month after the accident he was found sleepwalking by fellow soldiers and taken for treatment for nose bleed.  The Veteran stated that his platoon leader did not file an accident report.  The Veteran further discussed his post-service substance abuse and his current living arrangements. 

The Board concludes that service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, generalized anxiety disorder, and depression is not warranted because the disorders manifested after service and are not related to any aspect of service including a tank accident between September 1974 and August 1975, most likely in October 1974.  

The Veteran and his fellow tank crewmember are competent to report on the date and circumstances of the accident.  The Board concludes that their reports are credible in so far as a mechanical failure occurred during a military exercise causing the tank to veer into a shallow stream.  The Board will accept as credible that another soldier was thrown from the tank and sustained a non-life threatening injury.  The Board acknowledges that the passage of time may have affected the reliability of the reported date and that a failure to file a vehicle report may preclude verification of the accident in unit records.  As October 1974 was the date reported by the fellow soldier and acknowledged by the Veteran on several occasions, the Board concludes that the accident most likely occurred at that time and not in February or August 1975.  Therefore, and to this extent only, the Board concludes that the Veteran was present at the scene of a training accident in October 1974. 

However, the Board concludes that the Veteran's and his fellow soldiers reports that the Veteran was in danger of drowning or that he sustained any significant injuries are not credible because they are internally inconsistent with varying accounts of the accident and with the service treatment records.  The Veteran reported the event both as a training exercise and as an enemy attack, the latter not consistent with JSRRC research and not a matter of historical record.  The Veteran reported that he nearly drowned but also reported that the stream was not more than two feet deep.  The Veteran reported head and back injuries followed by nose bleeds and weeks of amnesia.  However, he also reported walking around the site while taking photographs.  The Veteran's spouse reported viewing these photographs.  Service treatment records were silent for any mention of a vehicle accident.  Treatment records for a recurring nose bleed in August 1975 did not indicate residuals of a head injury or any vehicle accident.  The Veteran denied any treatment for or residuals of injuries in his discharge physical examination.  

The Board further concludes that the weight of credible evidence is that accident was not a traumatic event for the Veteran as defined in DSM-IV.  Neither the Veteran nor his fellow crewmembers sustained or were exposed to any life threatening injuries or death.  There is no evidence at the time or in later clinical reports that the Veteran's response involved intense fear, helplessness, or horror.  Service personnel and treatment records show that the Veteran did not report the accident or any symptoms to superiors or medical providers and successfully completed his tour of duty.  The Veteran was treated from 1980 to 2006 on many occasions by mental health professionals with no mention of the accident.  The clinicians who noted the Veteran's report of the accident did not associate his psychiatric symptoms with that event.  The Board places greatest probative weight on the evaluation of the VA psychologist in October 2008 who concluded that the impact of the event may have caused emotional distress at the time but was not a significant factor in his current mental health disorders. 

Finally, the Board concludes that the Veteran's anxiety and depressive disorders first manifested as chronic disorders many years after service.  The Veteran's report of nervous problems and excessive worry at the time of his discharge examination were evaluated as situational reactions and not diagnosed as a chronic psychiatric disorder.  The Veteran's symptoms in the 1980s and 1990s were associated with substance abuse, social conflict, and after 2002, with major physical health problems.  Although the Veteran and his spouse contended that his symptoms arose and were treated starting in 1976, the Board concludes that the reports are not credible because no records of this treatment have been located.  The Veteran did not report earlier treatment to his clinicians in the 1980s, and those examiners did not conclude that the origin of his substance abuse was related to service.   Moreover, throughout the medical history, the great weight of credible medical evidence is that the Veteran's symptoms of anxiety and depression are associated with occupational, financial, domestic, and health issues and not with any events in service.  There are conflicting medical opinions on whether the Veteran has PTSD.  Even those clinicians who diagnosed PTSD did not clearly associate the disorder with the accident in service.  One examiner associated the disorder in part to combat action that did not occur.  The Board again places greatest probative weight on the opinions of the VA examiners in 2002, 2003, 2007, and 2008 that the Veteran's anxiety and depression were related to post-service occupational, social and financial factors. 

The weight of the credible and probative evidence demonstrates that the Veteran's PTSD, generalized anxiety, and major depressive disorders first manifested after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

Service treatment records are silent for any symptoms, diagnoses, or treatment of a low back disorder.  The Veteran denied any recurrent back pain and the examining physician noted no spinal or musculoskeletal abnormalities on a January 1976 discharge examination.  The Veteran denied any other injury.  

The Board refers to the discussion above regarding the circumstances of the tank accident.  In a March 2003 claim, the Veteran reported that a recent computed tomography scan of his back showed evidence of an old injury.  The Veteran contended that it occurred in the tank accident because he had no other occurrence in his life that could have caused the damage.  The Veteran repeated the contention in an October 2007 statement although he reported that he did not know how he had been transported from the scene or whether he was even treated for a back injury at the time.  In a March 2011 Board hearing, the Veteran reported that VA records showed cracked vertebrae at L4 and L5 with scar damage around the cracks and contended that the injury was incurred in the accident in service.  

In March 2003, the Veteran sought VA treatment for low back pain after working on a wood stove with no apparent trauma.  He appeared for examination in a wheelchair; however, the examining physician noted that the Veteran was not in distress.  On examination, there was no tenderness, muscle spasms, or reflex deficits.  The physician diagnosed acute back strain and prescribed ice, rest, and over-the-counter medication.  In a follow up examination in April 2003, the Veteran continued to report low back pain.  An X-ray showed moderate thoracolumbar levoscoliosis and some straightening of the lumbar lordosis consistent with mild muscle spasm.  Disc spacing and lumbosacral angle were unremarkable with no compression fracture, spondylolysis, or spondylolisthesis.  The subsequent VA outpatient records appear to be complete through August 2008 and are silent for any further symptoms of back pain, treatment, or notations of an on-going chronic disease.  There is no record of a computed tomography scan or other imaging showing cracked vertebrae or other abnormalities associated with a spinal injury. 

The Board concludes that service connection for a low back disorder is not warranted.  The Veteran is competent to report on the circumstances of a tank accident in service, and the Board refers to the analysis above regarding the portions of the account that have been found to be credible.  The Veteran's report that he injured his back in the accident is not credible because it is inconsistent with the service treatment records that show no such injury.  Moreover, the Veteran was able to walk around the site and take photographs, and there is no record of immediate treatment.  The Veteran denied any injury or recurrent back pain in his discharge physical examination.  

The Veteran did not report any back symptoms after service until 2003 when he was diagnosed with an episode of acute muscle strain in 2003.  The Veteran 's report of a VA imaging study that showed evidence of cracked vertebrae is not credible as the results do not appear in what are otherwise complete VA outpatient records for that  period of time at his servicing medical center.  Examiners did not indicate an order for a computed tomography scan, refer to any results, and no imaging evaluation is of record.  Moreover, after the single episode in 2003, there is no credible evidence of any chronic spinal disorder or follow up treatment.  Therefore, the Board concludes that the Veteran did not sustain a back injury in service, that the episode of low back muscle pain occurred many years after service, and that it was related to heavy work at his household.  The Veteran is not competent to report that he has cracked vertebrae related to an old injury as this is a clinical determination requiring medical expertise.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the competent medical evidence showed only one episode of acute muscle strain and not a chronic or persistent disability.  The event in service occurred, but there is no credible lay or medical evidence that the Veteran sustained any injury at the time.  The Veteran's suggestion that any current disability is related to that event is not credible as it is inconsistent with the events in service and his current diagnosis.  Therefore, the criteria for a VA examination to satisfy the duty to assist and to decide the claim have not been met.  

The weight of the credible and probative evidence demonstrates that the Veteran does not have a chronic low back disorder and that his acute episode of low back pain occurred many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder including posttraumatic stress disorder is denied.  

Service connection for a low back disorder is denied.  


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


